IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PATRICIA J. MURPHY AND PATRICIA J.         : No. 33 EM 2017
MURPHY AS ADMINISTRATOR FOR                :
THE ESTATE OF EDWARD TURNER,               :
DECEASED,                                  :
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
THE INTERNATIONAL DRUIDIC                  :
SOCIETY, JUDY ELLEN TAYLOR,                :
STEVEN TURNER, ALLEN TURNER,               :
RUSSELL TURNER, JAMIE TAYLOR               :
AND MARLOW TAYLOR,                         :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of May, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.